DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa (US 20150090579) in the view of Park (US 20080019115).
Regarding claim 1: Kurikawa teaches an input device, comprising one or more pressure detectors, each of the one or more pressure detectors including an electrode (Figs. 8-10 & 17 and paragraph [0071-0080, 0090] teach an input device 10 comprising one or more pressure detectors including an electrode 11), an elastic body on the electrode, a pressing member on an opposite side of the elastic body from the electrode, and a protection member between the elastic body and the pressing member (Figs. 8-10 & 17 and paragraph [0071-0080, 0090, and 0173-0177] an elastic body 12 on the electrode 11, a pressing member 15 on an opposite side of the elastic body 12, and a protection member 4 between the elastic body and the pressing member). 

However, Park teaches the protection member having higher strength than the elastic body (Fig. 13 and paragraph [0115] #60). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kurikawa’s invention by including above teachings of Park, because using the protection member with higher strength provides extra protection to input device to withstand the force applied by the user to operate the device, which makes the device more reliable as shown by Park. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 3: Kurikawa teaches wherein in at least one of the one or more pressure detectors, the protection member is larger than the pressing member in plan view (Fig. 17 and paragraph [0173-0177] teach the protection member 4 larger than the pressing member 15). 

Regarding claim 5: Kurikawa teaches further comprising a plate-like clicking part having a press surface, wherein each of the one or more pressure detectors is configured to detect pressing force that acts on the press surface (Fig. 12 and paragraph [0170] #13). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa (US 20150090579), in the view of Park (US 20080019115), and further in the view of Maeda (US 20140326079).
Regarding claim 2: Kurikawa does not explicitly teach wherein in at least one of the one or more pressure detectors, the protection member is conductive. 
However, Maeda teaches wherein in at least one of the one or more pressure detectors, the protection member is conductive (paragraph [0015]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kurikawa’s invention by including above teachings of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa (US 20150090579), in the view of Park (US 20080019115), and further in the view of Karaki (US 20080142350).
Regarding claim 8: Kurikawa does not explicitly disclose wherein at least one of the one or more pressure detectors further includes an insulator between the protection member and the elastic body.
However, Karaki teaches wherein at least one of the one or more pressure detectors further includes an insulator between the protection member and the elastic body (Fig. 9 and paragraph [0006] #32 insulating layer between the elastic layer 33 and protective layer 31). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kurikawa’s invention by including above teachings of Karaki, because using an insulating layer in pressure detection device structure is very well-known and widely used in the art as shown by Karaki in order insulate elements/layers from one another to avoid any unwanted electrical charges. The rationale would have been to use a known method or technique to achieve predictable results.
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa (US 20150090579), in the view of Park (US 20080019115), and further in the view of Shaw (US 20140022177).
Regarding claim 9: Kurikawa does not explicitly disclose in at least one of the one or more pressure detectors, the elastic body has a rough surface facing the pressing member.
However, Shaw teaches disclose in at least one of the one or more pressure detectors, the elastic body has a rough surface facing the pressing member (paragraph [0054-0055] teach the flexible layer 602 or elastic layer with a relative rough surface). It would have been obvious for a person skilled in the art, at the time of the invention to modify Kurikawa’s invention by including above teachings of Shaw, because such structure of the elastic layer is very well-known and widely used in the art as shown by Shaw it can help improve the press feel feedback for the pressure sensor. The rationale would have been to use a known method or technique to achieve predictable results.

Allowable Subject Matter
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4: None of the cited references either alone or in combination teach or suggest wherein the one or more pressure detectors include a plurality of pressure detectors, and at least two of the protection members of the plurality of pressure detectors are electrically connected to each other. 

Regarding claim 6: None of the cited references either alone or in combination teach or suggest further comprising a feeling generating member including the clicking part and a plurality of legs, wherein the plurality of legs are disposed to surround the clicking part and support the clicking part, and the plurality of legs are the pressing members of the plurality of pressure detectors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/               Primary Examiner, Art Unit 2622